DETAILED ACTION
Response to Amendment
Claims 1, 14, and 19 are amended. 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2007/0272838) in view of Minelly (US 7,872,794). 
Regarding Claims 1, 14 and 19, Kudo teaches a pulsed-mode illuminator system, method and means for specifying or adjusting an optical intensity profile of a light pulse [Abstract; 0011-12], the illuminator system comprising: a pulsed light source to emit a transmitted light pulse in response to an electrical illumination pulse control signal [0028-9; 0031-35; 0041-43; 0048-51; ; and controller circuitry, electrically coupled to the light source, to provide to the light source the electrical illumination pulse control signal to generate via the light source a transmitted light pulse [Fig3A-3D; 0031-35; 0041-43; 0048-51; 0053-54; 0064; 0071; 0081] having an optical intensity profile that includes a waveform comprising one or more relatively narrower pulses superimposed upon a relatively wider pulse [0048-51; 0053-54; 0064; 0071; 0081; 0083]. Kudo does not explicitly teach but Minelly does teach a waveform comprising one or more relatively narrower pulses in time superimposed upon a relatively wider pulse in time [Col. 10 Line 60 – Col. 11 Line 60; Fig 3C-3F]. It would have been obvious to modify the system and method of Kudo to code or modulate a narrower pulse on a wider pulse to improve signal to noise ratio and precision of the received signal. 
Regarding Claims 7 and 18, Kudo also teaches in which a pulse characteristic of at least one of the relatively wider pulse or the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a noise present in or detected by the illuminator system [0031-37; 0041-43; 0048-51; 0053-54; 0061-4]. Minelly also teaches this limitation in [Col. 10 Line 60 – Col. 11 Line 60; Fig 3C-3F]. 
Regarding Claims 2-3, 15-16, and 20, Kudo also teaches controller circuitry is configured to provide the electrical illumination pulse control signal to generate via the light source a transmitted light pulse having the relatively narrower pulses including at least one pulse comprising at least one of a positively-sloped or a negatively-sloped pulse… or a steady amplitude pulse [Fig 3A-3D; 0041-51; 0055; 0061].  Minelly also teaches this limitation in [Col. 10 Line 60 – Col. 11 Line 60; Fig 3C-3F].
Regarding Claim 6, Kudo also teaches to provide to the light source the electrical illumination pulse control signal to generate via the light source a transmitted light pulse having a light intensity waveform that includes at least one rising or falling edge that is offset in time from a first rising edge and from a last falling edge of the transmitted light pulse [Fig 3A-3D; 0041-51; 0055; 0061]. Minelly also teaches this limitation in [Col. 10 Line 60 – Col. 11 Line 60; Fig 3C-3F].
Regarding Claim 8, Kudo also teaches a pulse characteristic of at least one of the relatively wider pulse or the one or more superimposed relatively narrower pulses is specifiable or adaptively variable in a random or pseudo-random manner [0031-37; 0041-43; 0048-51; 0053-54; 0061-4].
Regarding Claim 13, Kudo also teaches transmitted light pulses are scanned across a field of view, and in which the pulse characteristic of the transmitted light pulse is specifiable or variable based at least in part upon a scanned location within the field of view [0031-37; 0041-43; 0048-51; 0053-54; 0061-4]. Minelly also teaches this limitation in [Col. 10 Line 60 – Col. 11 Line 60; Fig 3C-3F].

Claim(s) 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2007/0272838) and Minelly (US 7,872,794), as applied to claims 1 and 14 above, and further in view of Hall  (US 2017/0219695).
Regarding Claims 4 and 17, Kudo does not explicitly teach – but Hall does teach a controller circuitry is configured to provide the relatively narrower pulses adjusted to encode information [Abstract; 0019-21; 0065; 0071-3].  It would have been obvious to modify the system of Kudo to include encoding in order to improve precision, validity and accuracy. 
Regarding Claim 5, Kudo does not explicitly teach – but Hall does teach a receiver including: a photodetector, configured to receive light including in response to the transmitted light pulse for transducing into an electrical return signal; and a decoder circuit, configured to process the electrical return signal to detect or use the information encoded onto the relatively narrower pulses of the transmitted light pulse [Abstract; 0019-21; 0065; 0071-3].  It would have been obvious to modify the system of Kudo to include encoding and decoding (at the receiver) in order to improve precision, validity and accuracy.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2007/0272838) and Minelly (US 7,872,794), as applied to claim 1 above, and further in view of Rosenzweig (US 2018/0136331).
Regarding Claim 9, Kudo does not explicitly teach – but Rosenzweig does teach a temperature detector, and in which a pulse characteristic of at least one of the relatively wider pulse and the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a temperature detected by the temperature detector [0536-0541; 0575]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on temperature to conserve power, improve accuracy and precision, or protect user safety.
Regarding Claim 10, Kudo does not explicitly teach – but Rosenzweig does teach in which a pulse characteristic of at least one of the relatively wider pulse and the one or more superimposed relatively narrower pulses is specifiable or adaptively variable based at least in part on a distance to an object detected by the illuminator system [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety. 
Regarding Claim 11, Kudo does not explicitly teach – but Rosenzweig does teach a pulse characteristic is specified or varied to a higher frequency characteristic when the transmitted light pulse is directed toward a relatively closer object than when the transmitted light pulse is directed toward a relatively farther object [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety.
Regarding Claim 12, Kudo does not explicitly teach – but Rosenzweig does teach pulse characteristic is specified or varied to a higher energy characteristic when the transmitted light pulse is directed toward a relatively farther object than when the transmitted light pulse is directed toward a relatively closer object [0018; 0253; 0265; 0436; 0571; 0624; 0634]. It would have been obvious to modify the system of Kudo to compensate the pulse adjuster and combiner based on distance of detected objects to conserve power, improve accuracy and precision, or protect user safety.

Response to Arguments
Applicant's arguments filed 2 December 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 14 , and 19 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645